358 F.2d 726
Ernest M. IKIRT et al., Appellants,v.LEE NATIONAL CORPORATION and Provident Life and AccidentInsurance Company of Chattanooga, Tennssee, Appellees.
No. 15605.
United States Court of Appeals Third Circuit.
Argued March 8, 1966.Decided April 12, 1966.

A. John May, Philadelphia, Pa.  (John B. Martin, Howard R. Moore, Jr., Duane, Morris & Heckscher, Philadelphia, Pa., on the brief), for appellants.
Edwin P. Rome, Philadelphia, Pa.  (Goncer M. Krestal, Blank, Rudenko, Klaus & Rome, Philadelphia, Pa., on the brief), for appellee Lee Nat. Corp.
Edward W. Madeira, Jr., Philadelphia, Pa., on the brief for appellee Provident Life & Accident Ins. Co. of Chattanooga, Tenn.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This is a class action in which the appellants seek to enjoin the discontinuance and cancellation of certain group insurance policies maintained for their benefit by their employer, the appellee, Lee National Corporation.  The action came before the court below on an application for a preliminary injunction.  The present appeal is from the denial of this application.


2
As a prequisite to the issuance of a preliminary injunction the moving party must show that there is a reasonable probability of eventual success in the litigation and the likelihood of irreparable injury pendente lite if relief is not granted.  Charles Simkin & Sons, Inc. v. Massiah, 289 F.2d 26, 29 (3rd Cir.1961); Societe Comptoir De L'Indus, etc. v. Alexander's Dept. St., 299 F.2d 33, 35, 1 A.L.R. 3d 752 (2nd Cir.1962); Goldman v. Henry's Drive In, Inc.,  314 F.2d 162 (7th Cir.1963); Continental Oil Company v. Frontier Refining Company, 338 F.2d 780 (10th Cir.1964).  After a full hearing at which the appellants were afforded adequate opportunity to present their evidence, the court below correctly held that the appellants had failed to show either prerequisite.


3
The judgment of the court below will be affirmed.